Citation Nr: 1510569	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  08-02 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for lichen planus, shaft of penis and hands, currently rated as 0 percent disabling.

2.  Entitlement to service connection for residuals of a traumatic brain injury.

3.  Entitlement to service connection for a left wrist disorder.

4.  Entitlement to service connection for an ulcer disorder.

5.  Entitlement to service connection for residuals of a right scapula fracture.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disorder.  

7.  Entitlement to service connection for chest pain, foot disorder, muscle spasms, arm/hand and disc disorder. 

8.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 0 percent disabling.

9.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

	
REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2006, May 2009, and January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this case should take into consideration the existence of these electronic records.

In a letter received in February 2015, it appears that the Veteran sought confirmation that VA had received his request that his scheduled central office hearing be cancelled and that he be scheduled to attend a Board videoconference hearing.  This remand will serve to confirm that the request to cancel his request for a central office hearing and to schedule the Veteran for a Board videoconference hearing has been received and is associated with his VA claims file.  The purpose of this remand is to act upon those requests expeditiously. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand of the issues on appeal is required in order to provide the Veteran with a hearing.  The Board may decide an appeal only after affording the Veteran an opportunity for a hearing. 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).  The Veteran had indicated in a VA Form 9 received in July 2014 that he desired a Board hearing in Washington DC.  However, in February 2015, he revised his request to a hearing at a local VA office via videoconference with a Veterans Law Judge of the Board.  See 38 C.F.R. § 20.704 (2014).  Remand is thus required to provide the Veteran with such a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge of the Board, in accordance with the docket number of this case.  
	
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




